DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, 51, 72, 79, and 102-104 are pending. Applicant elected hFVIII-Δ3-S1657P/D1658E (SEO ID NO: 12).
Claims 2, 45, and 48 are currently amended.
Claims 1, 4-5, 11-18, 23-25, 29, 31, 33-36, 38, 41-44, 46-47, 50, 52-71, 73-78, and 80-101 were cancelled.
Claims 51, 72, and 102-104 are withdrawn as being directed to a non-elected invention, the election having been made on 7/12/2019.
Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 have been examined.

Priority
This application is a 371 of PCT/US2017 /013461 filed on 01/13/2017, which claim the benefit of PRO 62/297,352 and PRO 62/278,767 filed on 02/19/2016 and 01/14/2016 respectively.

Withdrawn Rejection
The rejection of claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the argument is persuasive.

The rejection of claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the argument is persuasive.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 6-10, 26-28, 30, 32, 48-49, and 79 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Low et al. (US 2015/0191526 A1, previously cited 4/9/2021).
Claim 2 is drawn to a factor VIII variant comprising a B domain deletion selected from the groups of 
(i) the variant has the amino acid substitutions and/or deletions set forth as hFVIII-Δ3 (SEQ ID NO:8 consisting of REITRTTLQSDQEEI), interpreted as the FVIII variant further comprising one of more substitutions and/or deletions in the peptide motif of SEQ ID NO: 8, 
(ii) at least H at position 1638 or Q at position 1639 of the PACE/furin cleavage site set forth as HHQR (SEQ ID NO: 17) at positions 1637-1640 of canine FVIII is substituted or deleted and R 
(iii) at least H at position 1646 or Q at position 1647 of the PACE/furin cleavage site set forth as RHQR (SEQ ID NO: 18) at positions 1645-1648 of human FVIII is substituted or deleted and R at position 1648 is not substituted or deleted,
(iv) at least H at position 1428 or Q at position 1429 of the PACE/furin cleavage site set forth as RHQR (SEQ ID NO: 18) at positions 1427-1430 of porcine FVIII, is substituted or deleted and R at position 1430 is not substituted or deleted, and 
(v) one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of FVIII protein compared to wild type FVIII comprising a B domain deletion.

    PNG
    media_image1.png
    137
    514
    media_image1.png
    Greyscale
Low et al. teach a factor VIII variant of B domain deletions as follows [Fig 2, 0063]. Low et al. teach the factor VIII protein is a variant of a wild-type human, porcine, canine, and murine factor VIII protein [0039]. Low et al. further teach substitution or mutation (e.g., deletion) to R1645, R1648, E720, D721, Y729, L730, S1657, D1658, or any combination thereof can be effective at preventing or reducing cleavage at the corresponding internal processing domain (p5, [0053]), reading on claim 2(v) shown as follows and X is any amino acid except for its natural amino acid S1657 and/or D1658. 
position
 
1648
49
50
51
52
53
54
55
56
57
58
59
60
61
62
SEQ-8
-
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Low
 
optional
 
 
 
 
 
 
 
 
X
X
 
 
 
 


With respect to claims 3, 6-10, and 26-27, Low et al. teach substitution or deletion for S1657 and/or D1658 for preventing or reducing cleavage at the corresponding internal 
With respect to claims 28 and 32, Low et al. teach substitution of S1657 with an amino acid other than its native amino acid including non-conservative substitution by proline (p4 [0053]). 
With respect to claim 30, Low et al. teach substitution of D1658 by conservative substitution of glutamic acid (p4 [0053], last 5 lines)
With respect to claims 48-49, Low et al. teach the FVIII variant is a wild type human FVIII comprising a B domain deletion [Fig 2, 0063].
With respect to claim 79, Low et al. teach the FVIII variant composition further comprising a pharmaceutically acceptable carrier.

Applicant’s Arguments
Claim 2 recites, in part, that "at least H at position 1646 or Q at position 1647 of the PACE/furin cleavage site[ ... ] is substituted or deleted". Low et al. however retains the wild type amino acids at positions 1646 and 1647 of FVIII (Remarks, p11, 35 USC §102)

Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive because applicant’s argument is not commensurate with the scope of the claims. The broadest reasonable claim interpretation of claim 2 is directed to a FVIII variant comprising a B domain deletion and an additional limitation of a Markush group, not limited to an alternative variant of the Markush group "at least H at position 1646 or Q at position 1647 of the PACE/furin cleavage site[ ... ] is substituted or deleted" as argued by applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 19-22, 40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. as applied to claims 2-3, 6-10, 26-28, 30, 32, 48-49, and 79 and further in view of Nguyen et al. (Blood (2014) 124 (21): 104, previously cited 11/27/2019).
Claim 19 is drawn to a factor VIII variant exhibiting greater activity or expression levels

Low et al. teach a human FVIII variant comprising a B domain deletion as applied to claims 2-3, 6-10, 26-28, 30, 32, 48-49, and 79 above.
Low et al. do not explicitly teach the FVIII variant exhibits greater activity or expression levels.
Nguyen et al. teach “Human Factor VIII Variants with Diminished PACE-Furin Cleavage Exhibit Increased Biological Activity and Therapeutic Efficacy” (Title). Nguyen et al. teach an hFVIII-BDD deletion variant del1645-47 (p1, Abstract), reading on the limitation of 3 amino acid deleted from the PACE/furin cleavage site and R1648 is not substituted or deleted. Nguyen et al. teach deletion of residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1), reading on the limitations in claims 19-22 and 40.
With respect to claim 45, Low et al. in view of Nguyen et al. teach human FVIII variants with a B domain deletion reading on at least hFVIII-Δ3 (SEO ID NO:8) and the elected species of hFVIII-Δ3-S1657P/D1658E (Δ3-SP/DE) (SEO ID NO:12) as follows.

    PNG
    media_image2.png
    256
    810
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow]One of ordinary skill in the art before the effective filing date would have been taught to modify Low’s FVIII variant comprising S1657   P and S1658     E with Nguyen’s 1645-1647 .
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. See response to arguments of Low et al above.

2.	Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. as applied to claims 2-3, 6-10, 26-28, 30, 32, 48-49, and 79 and further in view of Lind et al. (Eur. J. Biochem. 1995; 232: 19-27, previously cited 7/14/2020).
Claim 37 is drawn to said variant has a threonine deleted at position 1653; and/or wherein said variant has a threonine deleted at position 1654; and/or wherein said variant has a leucine deleted at position 1655; and/or, wherein said variant has a glutamine deleted at position 1656.
Low et al. teach a human FVIII variant comprising a B domain deletion made from adeno-associated virus (AAV [0148] as applied to claims 2-3, 6-10, 26-28, 30, 32, 48-49, and 79 above. 
Low et al. do not explicitly teach the FVIII variant further comprising a deletion at any position between 1653-1656.
Similarly, Lind et al. teach “Novel forms of B-domain-deleted recombinant factor VIII molecules Construction and biochemical characterization” (Title). Lind et al. teach a B-domain-deleted recombinant factor VIII construct comprising N-terminal 90 kDa domain fusion to a C-
    PNG
    media_image3.png
    124
    497
    media_image3.png
    Greyscale
terminal domain below (p22, Fig 2). Lind et al. teach the C-terminal B-domain-deleted recombinant factor VIII further comprising a deletion of peptide sequences between amino acid 1649-1658 shown as follows (p24, Table 1), reading on the limitation of a deletion between 1653-1656 in claim 37.

    PNG
    media_image4.png
    420
    459
    media_image4.png
    Greyscale

With respect to claim 39, Lind et al. show said variant has the underlined Q (glutamine), not glutamic acid, at the underlined position of FVIII variants shown above (p24, Table 1), reading on a deletion of Glu1659.
One of ordinary skill in the art would have been taught and/or motivated to modify Low’s FVIII with a B domain deletion and Lind’s teaching of the C-terminal protein sequence of recombinant FVIII variants suitable for CHO cell expression (p21, col 2, last para) because Lind et al. teach the use of deletion mutants to prevent endoprotease furin cleavage and optimize expression of FVIII with B domain deletion (p24, Table 1; p25, col 1, last para). The .
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. See response to arguments of Low et al above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 40, 45, 48-49, and 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,816,054 (the ‘054 patent, previously cited 11/27/2019) in view of Nguyen et al. (Blood (2014) 124 (21): 104, previously cited 11/27/2019) and Low et al. (US 2015/0191526 A1, previously cited 4/9/2021).

    PNG
    media_image5.png
    477
    505
    media_image5.png
    Greyscale
Claim 1 of the ‘054 patent disclosed one or more amino acids at PACE/furin cleavage site are deleted as follows.





Nguyen et al. teach “Human Factor VIII Variants with Diminished PACE-Furin Cleavage Exhibit Increased Biological Activity and Therapeutic Efficacy” (Title). Nguyen et al. teach an hFVIII-BDD deletion variant del1645-47 (p1, Abstract), reading on the limitation of 3 amino acid deleted from the PACE/furin cleavage site and R1648 is not substituted or deleted. 
Claim 1 of the ‘054 patent in view of Nguyen et al. do not explicitly teach one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of FVIII protein compared to wild type FVIII comprising a B domain deletion.

    PNG
    media_image1.png
    137
    514
    media_image1.png
    Greyscale
Similarly, Low et al. teach a factor VIII variant of B domain deletions as follows [Fig 2, 0063]. Low et al. teach the factor VIII protein is a variant of a wild-type human, porcine, canine, and murine factor VIII protein [0039]. Low et al. teach one or both substitutions or deletion at S1657 and/or D1658 [p5, 0053], reading on the limitation of one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of the FVIII protein, satisfying the instant claims 2-3 and 6-10.
With respect to claims 19-22 and 40, Nguyen et al. teach deletion of residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1).
With respect to claims 26-27, Low et al. teach one or both substitutions or deletion at S1657 and/or D1658 in a human FVIII variant [p5, 0053].
With respect to claims 28, 30 and 32, Low et al. teach substitution or mutation at Serine 1657 and Aspartic acid 1658 with an amino acid other than its native amino acids residue 
With respect to claim 45, Low et al. in view of Nguyen et al. teach human FVIII variants with a B domain deletion reading on at least hFVIII-Δ3 (SEO ID NO:8) and the elected species of hFVIII-Δ3-S1657P/D1658E (Δ3-SP/DE) (SEO ID NO:12) as follows.

    PNG
    media_image2.png
    256
    810
    media_image2.png
    Greyscale

With respect to claims 48-49, Low et al. teach the FVIII variant is a wild type human FVIII comprising a B domain deletion [Fig 2, 0063].
Claim 2 of the ‘054 patent disclosed a pharmaceutical composition comprising a FVIII variant and in a biologically compatible carrier, satisfying the instant claim 79.
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive because the argument of the rejection held in abeyance until allowable subject matter identified is not persuasive.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is unclear with respect to the correlation between two limitations “wherein the variant has the amino acid substitutions and/or deletions set forth as hFVIII-113 (SEO ID NO:8)” and “at least H at position 1646 or Q at position 1647 of the PACE/furin cleavage site set forth as RHQR (SEQ ID NO: 18) at positions 1645-1648 of human FVIII is substituted or deleted and Rat position 1648 is not substituted or deleted”. The metes and bounds of claim 2 are unclear because it is unclear whether the two limitations are two separate or optional FVIII variant comprising B domain deletion in the Markush group of FVIII variants, or both limitations are required in a single FVIII variant comprising B domain deletion. Claims 3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 are rejected as depending on claim 2.
MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 2-3, 6-10, 19-22, 26, 37, 39-40, 49, and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlova et al. (ActaNaturae.2013Apr-Jun;5(2):19-39, previously cited 11/27/2019).
Claim 2 is drawn to a factor III variant comprising a B domain deletion selected from the groups of 
(i) the variant has the amino acid substitutions and/or deletions set forth as hFVIII-Δ3 (SEQ ID NO:8 consisting of REITRTTLQSDQEEI), interpreted as one of more substitutions and/or deletions in the peptide sequence of SEQ ID NO: 8, 
(ii) at least Hat position 1638 or Q at position 1639 of the PACE/furin cleavage site set forth as HHQR (SEQ ID NO: 17) at positions 1637-1640 of canine FVIII is substituted or deleted and R at position 1640 is not substituted or deleted,
(iii) at least Hat position 1646 or Q at position 1647 of the PACE/furin cleavage site set forth as RHQR (SEQ ID NO: 18) at positions 1645-1648 of human FVIII is substituted or deleted and Rat position 1648 is not substituted or deleted,
(iv) at least H at position 1428 or Q at position 1429 of the P ACE/furin cleavage site set forth as RHQR (SEQ ID NO: 18) at positions 1427-1430 of porcine FVIII, is substituted or deleted and Rat position 1430 is not substituted or deleted, and 
(v) one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 
Orlova et al. show a human recombinant blood clotting factor VIII (FVIII) variants comprising B domain deletion as follows (p29, Table 3), satisfying the limitations (i) and (v) in claim 2.

    PNG
    media_image6.png
    312
    867
    media_image6.png
    Greyscale

With respect to claim 3, 6-10, 26, and 49, Orlova et al. show a human VIII (FVIII) variants of delta II (deletion of amino acids 771-1666) comprising deletion of the peptide sequence of SEQ-8, REITRTTLQSDOEEI, shown above (p29, Table 3).
With respect to claims 19-21, Orlova et al. teach B-domain deleted FVIII variants have a several-fold increase in the product secretion level as compared to the full-length FVIII (p29, col 1, para 2).
With respect to claims 22 and 40, Orlova et al. teach B-domain deleted FVIII variants have a several-fold increase in the product secretion level as compared to the full-length FVIII (p29, col 1, para 2). Orlova et al. further show a human VIII (FVIII) variants of delta II (deletion of amino acids 771-1666) comprising deletion of the PACE/furin cleavage site RHQR (SEQ ID NO: 18) shown as delta II above (p29, Table 3).
With respect to claims 37 and 39, Orlova et al. show delta II variant comprising the deletions as claimed (p29, Table 3).
delta II comprising deletion of amino acids 771-1666 (p20, Table 1 and p29, Table 3).

    PNG
    media_image7.png
    111
    721
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    35
    805
    media_image8.png
    Greyscale

With respect to claim 79, Orlova et al. teach a recombinant FVIII variant in a pharmaceutical composition further comprising excipient such as BSA, mannitol, or sucrose (p28, Table 2).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
09-December-2021




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615